DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 12 May 2021.
Claims 21-40 are pending and have been presented for examination

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over MOKHLESI (U.S. Patent Application Publication #2010/0157671) in view of TUERS (U.S. Patent Application Publication #2016/0054937).

21.  MOKHLESI discloses An apparatus, comprising: an array of memory cells (see [0049]: memory die includes an array of memory cells); and a controller coupled to the array (see [0050: control circuitry 220), wherein the controller is configured to: read a group of sentinel cells of the array (see TUERS below), wherein the group of sentinel cells has a corresponding write stamp indicating when data was last written to the group of sentinel cells (see [0123]: time stamp); and responsive to determining that the data stored in the group of sentinel (see TUERS below) cells lacks integrity, refreshing only those groups of cells of a plurality of other groups of cells whose corresponding write stamps indicate data was written to the groups of cells prior to when the data was last written to the sentinel cells (see [0071]: integrity check performed on a block of the memory array; [0079]-[0080]: if the block fails the integrity check, the controller determines that blocks programmed prior to the tested block are candidates for refresh as those blocks have a potential integrity problem as well).
TUERS discloses the following elements that are not disclosed by MOKHLESI: read a group of sentinel cells of the array (see [0047]: read sentinel blocks to check for data integrity), responsive to determining that the data stored in the group of sentinel cells lacks integrity (see [0051]: identify at risk blocks based on the integrity of the sentinel block and the time stamp of the blocks), refreshing only those groups of cells of a plurality of other groups of cells whose corresponding write stamps indicate data was written to the groups of cells prior to when the data was last written to the sentinel cells (see TUERS page 5, TABLE 1, age of sentinel block; see MOKHLESI [0123]: time stamp).  MOKHLESI already discloses the idea of using a representative block for testing data integrity of a group of blocks.  MOKHLESI also discloses that temperature is difficult to record and therefore data integrity problems can be difficult to predict.  TUERS discloses that the use of a sentinel block along with periodic testing can calculate a scalar value that approximates the combined effect of elapsed time and/or temperature (see [0004]).  Testing the sentinel blocks leads to a log for failure analysis than can be used to predict data retention failures (see [0024]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by MOKHLESI to include sentinel blocks and periodic testing of the sentinel blocks, as taught by TUERS.  The motivation for making such a modification to MOKHLESI would be to generate a scalar value that can be used to predict the effect of temperature on stored data in a memory, which is disclosed by TUERS.  MOKHLESI and TUERS are in the same field of endeavor as both references are directed to detecting and correcting errors in stored data.

22.  The apparatus of claim 21, wherein the controller is configured to determine that the data stored in the group of sentinel cells lacks integrity in response to determining that the data stored in the group of sentinel cells comprises greater than a threshold quantity of errors (see TUERS [0045], [0048]-[0049]: log of the number of cells that drift from their threshold values; see MOKHLESI [0077]: one or more Vt distributions have shifted).

23.  The apparatus of claim 21, wherein the controller is configured to determine those groups of cells of the plurality of other groups of cells whose corresponding write stamps indicate data was written to the groups of cells prior to when the data was last written to the sentinel cells by comparing the write stamp corresponding to the group of sentinel cells to the respective write stamps corresponding to the plurality of other groups of cells (see MOKHLESI [0123]-[0124]: time stamps of other blocks relative to the defective block are used to determine which blocks to refresh).

24.  The apparatus of claim 23, wherein the write stamp corresponding to the group of sentinel cells indicates a quantity of writes to the array at a time when the data stored in the group of sentinel cells is written to the array (see MOKHLESI [0123]: time stamps stored at the time of writing).

25.  The apparatus of claim 21, wherein the controller is configured to write data to the group of sentinel cells once for every N times that data is written to the plurality of other groups of cells (see TUERS [0043]: periodic writing of sentinel blocks).

26.  The apparatus of claim 21, wherein the group of sentinel cells is located in a particular physical block of the array, and wherein the plurality of other groups of cells are located in respective different physical blocks of the array (see TUERS [0042]-[0043]: blocks are assigned to sentinel blocks).

27.  The apparatus of claim 21, wherein the controller is configured to periodically change which group of cells is used as the group of sentinel cells (see TUERS [0043]: new sentinel blocks are continually assigned).

28.  The apparatus of claim 21, wherein the controller is configured to maintain a counter of writes to physical blocks of the array (see MOKHLESI [0125]-[0126]: sequence numbers, which are incremented each time there is a write to the block; [0136]: time stamps and sequence numbers can be stored for each block), and wherein the write stamp corresponding to the group of sentinel cells is based on a value of the counter at the time data is written to the group of sentinel cells (see TUERS [0042]-[0043]: sentinel blocks are continually assigned and are used as a guide as to what stored data will look like in the future; [0051]: if the sentinel block reflects integrity issues, then data blocks older than the sentinel will need to be refreshed as well, therefore, the time stamp will be based on the write count when combined with MOKHLESI, older writes need to be examined while newer writes are okay).

29.  The apparatus of claim 28, wherein the controller is configured to periodically read the group of sentinel cells at a frequency based on the write stamp corresponding to the group of sentinel cells (see TUERS [0047]: sentinel blocks are checked at a set number of P/E cycles).

30.  MOKHLESI discloses An apparatus, comprising: an array of memory cells (see [0049]: memory die includes an array of memory cells) comprising a group of sentinel cells and a plurality of groups of non-sentinel cells (see [0052]: data is programmed to the memory cells); and a controller coupled to the array of memory cells (see [0050: control circuitry 220), wherein the controller is configured to: increment a write count corresponding to the array each time a write operation is performed on the array (see [0125]-[0126], [0130]: sequence number which is incremented with each write); perform a read on the group of sentinel memory cells, wherein the group of sentinel memory cells stores sentinel data and has a first write stamp corresponding thereto, wherein the first write stamp is based on the write count at a time the group of sentinel memory cells was last written (see TUERS below); determine a quality of the sentinel (see TUERS below) data based on the read (see [0071]-[0073]: integrity check for a block of data); responsive to a determination that the sentinel data lacks quality: determine those groups of the plurality of groups of non-sentinel cells whose corresponding second write stamp indicates that they were written prior to the time the group of sentinel memory cells was last written (see [0071]: integrity check performed on a block of the memory array; [0079]-[0080]: if the block fails the integrity check, the controller determines that blocks programmed prior to the tested block are candidates for refresh as those blocks have a potential integrity problem as well); and perform a refresh operation on only those groups of the plurality of groups of non-sentinel memory cells determined to be written prior to the time the group of sentinel cells was last written (see [0077], [0080]-[0081]: blocks are refreshed).
TUERS discloses the following limitations that are not disclosed by MOKHLESI: perform a read on the group of sentinel memory cells (see [0047]: read sentinel blocks to check for data integrity), wherein the group of sentinel memory cells stores sentinel data and has a first write stamp corresponding thereto, wherein the first write stamp is based on the write count at a time the group of sentinel memory cells was last written (see TUERS [0042]-[0043]: sentinel blocks are continually assigned and are used as a guide as to what stored data will look like in the future; [0051]: if the sentinel block reflects integrity issues, then data blocks older than the sentinel will need to be refreshed as well, therefore, the time stamp will be based on the write count when combined with MOKHLESI, older writes need to be examined while newer writes are okay), determine a quality of the sentinel data based on the read (see [0051]: identify at risk blocks based on the integrity of the sentinel block and the time stamp of the blocks), and perform a refresh operation on only those groups of the plurality of groups of non-sentinel memory cells determined to be written prior to the time the group of sentinel cells was last written (see TUERS page 5, TABLE 1, age of sentinel block; see MOKHLESI [0123]: time stamp).  MOKHLESI already discloses the idea of using a representative block for testing data integrity of a group of blocks.  MOKHLESI also discloses that temperature is difficult to record and therefore data integrity problems can be difficult to predict.  TUERS discloses that the use of a sentinel block along with periodic testing can calculate a scalar value that approximates the combined effect of elapsed time and/or temperature (see [0004]).  Testing the sentinel blocks leads to a log for failure analysis than can be used to predict data retention failures (see [0024]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by MOKHLESI to include sentinel blocks and periodic testing of the sentinel blocks, as taught by TUERS.  The motivation for making such a modification to MOKHLESI would be to generate a scalar value that can be used to predict the effect of temperature on stored data in a memory, which is disclosed by TUERS.  MOKHLESI and TUERS are in the same field of endeavor as both references are directed to detecting and correcting errors in stored data.

31.  The apparatus of claim 30, wherein the controller is configured to write data to the group of sentinel memory cells after each N increments of the write count (see TUERS [0043]: periodic writing of sentinel blocks).

32.  The apparatus of claim 30, wherein the second write stamps corresponding to the respective plurality of groups of non-sentinel memory cells are stored as metadata along with user data in the respective plurality of groups of non-sentinel memory cells (see MOKHLESI [0123]: time stamp can be stored in the block, since the time stamp is a description of the data, it is by definition metadata).

33.  The apparatus of claim 32, wherein the first write stamp corresponding to the group of sentinel memory cells is stored as metadata along with user data in the group of sentinel memory cells (see MOKHLESI [0123]: time stamp can be stored in the block, since the time stamp is a description of the data, it is by definition metadata).

34.  The apparatus of claim 30, wherein the controller is configured to maintain a table indicating to which of the plurality of groups of non-sentinel memory cells the respective second write stamps correspond (see MOKHLESI [0123]: time stamps are associated with each block; TUERS page 5, table 1: a log entry, which is a table of values, associates a age {time} with each sentinel block).

35.  The apparatus of claim 30, wherein the controller is configured to determine those groups of the plurality of groups of non-sentinel cells whose corresponding second write stamp indicates that they were written prior to the time the group of sentinel memory cells was last written by reading metadata stored in the respective groups of non-sentinel memory cells and without reading user data stored in the respective groups of non-sentinel memory cells (see MOKHLESI [0123]: only the word line with the time stamps needs to be read).

36.  MOKHLESI discloses A method, comprising: incrementing a write count (see [0125]-[0126], [0130]: sequence number which is incremented with each write) corresponding to an array of memory cells (see [0049]: memory die includes an array of memory cells) each time a write operation is performed on the array, wherein the array comprises a number of groups of sentinel cells and a plurality of groups of non-sentinel cells (see [0052]: data is programmed to the memory cells); performing a read on a particular group of the number of groups of sentinel memory cells, wherein the number of groups of sentinel memory cells store sentinel data and have respective first write stamps corresponding thereto, wherein the first write stamps are based on the write count at a time the respective groups of sentinel memory cells were last written (see TUERS below); determine a quality of the sentinel (see TUERS below) data stored in the particular group based on the read (see [0071]-[0073]: integrity check for a block of data); responsive to a determination that the sentinel data stored in the particular group lacks quality: determine those groups of the plurality of groups of non-sentinel cells whose corresponding second write stamp indicates that they were written prior to the time the particular group of sentinel memory cells was last written (see [0071]: integrity check performed on a block of the memory array; [0079]-[0080]: if the block fails the integrity check, the controller determines that blocks programmed prior to the tested block are candidates for refresh as those blocks have a potential integrity problem as well); and perform a refresh operation on only those groups of the plurality of groups of non-sentinel memory cells determined to be written prior to the time the particular group of sentinel cells was last written (see [0077], [0080]-[0081]: blocks are refreshed).
TUERS discloses the following limitations that are not disclosed by MOKHLESI: performing a read on a particular group of the number of groups of sentinel memory cells (see [0047]: read sentinel blocks to check for data integrity), wherein the number of groups of sentinel memory cells store sentinel data and have respective first write stamps corresponding thereto, wherein the first write stamps are based on the write count at a time the respective groups of sentinel memory cells were last written (see TUERS [0042]-[0043]: sentinel blocks are continually assigned and are used as a guide as to what stored data will look like in the future; [0051]: if the sentinel block reflects integrity issues, then data blocks older than the sentinel will need to be refreshed as well, therefore, the time stamp will be based on the write count when combined with MOKHLESI, older writes need to be examined while newer writes are okay), determine a quality of the sentinel data based on the read (see [0051]: identify at risk blocks based on the integrity of the sentinel block and the time stamp of the blocks), and perform a refresh operation on only those groups of the plurality of groups of non-sentinel memory cells determined to be written prior to the time the group of sentinel cells was last written (see TUERS page 5, TABLE 1, age of sentinel block; see MOKHLESI [0123]: time stamp).  MOKHLESI already discloses the idea of using a representative block for testing data integrity of a group of blocks.  MOKHLESI also discloses that temperature is difficult to record and therefore data integrity problems can be difficult to predict.  TUERS discloses that the use of a sentinel block along with periodic testing can calculate a scalar value that approximates the combined effect of elapsed time and/or temperature (see [0004]).  Testing the sentinel blocks leads to a log for failure analysis than can be used to predict data retention failures (see [0024]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by MOKHLESI to include sentinel blocks and periodic testing of the sentinel blocks, as taught by TUERS.  The motivation for making such a modification to MOKHLESI would be to generate a scalar value that can be used to predict the effect of temperature on stored data in a memory, which is disclosed by TUERS.  MOKHLESI and TUERS are in the same field of endeavor as both references are directed to detecting and correcting errors in stored data.

37.  The method of claim 36, further comprising performing periodic reads on the number of groups of sentinel memory cells to determine the quality of the sentinel data stored in the respective groups of sentinel memory cells, wherein the periodic reads are done based on the write count (see TUERS [0047]: sentinel blocks are checked at a set number of P/E cycles).

38.  The method of claim 36, wherein the method includes performing the periodic reads on the number of groups of sentinel memory cells after each N increments of the write count (see TUERS [0047]: sentinel blocks are checked at a set number of P/E cycles).

39.  The method of claim 36, further comprising updating the data and corresponding first write stamps of the number of groups of sentinel memory cells via writes to the number of groups of sentinel memory cells, wherein a different one of the number of groups of sentinel memory cells is written after each N increments of the write count (see TUERS [0043]: periodic writing of sentinel blocks).

40.  The method of claim 36, further comprising storing the respective first write stamps corresponding to the number groups of sentinel memory cells and the respective second write stamps corresponding to the plurality of groups of non-sentinel memory cells in metadata stored along with corresponding user data (see MOKHLESI [0123]: time stamp can be stored in the block, since the time stamp is a description of the data, it is by definition metadata).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136